ORDER ON MANDATE
PER CURIAM.
Whereas, the Amended Writ of Prohibition was entered by this court on November 3, 1971, directed to the Honorable Jack M. Turner, as Judge of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 272 So.2d 129, by its opinion and judgment filed January 10, 1973, and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the Amended Writ of Prohibition issued in this *249cause on November 3, 1971 is vacated and set aside, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the rule nisi heretofore issued on August 30, 1971 is discharged, the suggestion for writ of prohibition is dismissed and the cause is remanded to the Criminal Court of Record for Dade County, Florida for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).